Case: 19-40815     Document: 00516135710         Page: 1     Date Filed: 12/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 17, 2021
                                  No. 19-40815
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   Todd Alan Feemster,

                                                           Plaintiff—Appellant,

                                       versus

   R. Beard, Jr., Stevenson Unit; V. Maciel, Program Supervisor I,
   Stevenson Unit; T. Salles, Correction Officer, Stevenson Unit; V.
   Tijerina, Correction Officer, Stevenson Unit; C. Tupa, Medical Officer,
   Stevenson Unit; Texas Department of Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 6:17-CV-39


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Todd Alan Feemster, Texas prisoner # 1539283, filed this 42 U.S.C.
   § 1983 action against the Texas Department of Criminal Justice (TDCJ) and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40815          Document: 00516135710               Page: 2   Date Filed: 12/17/2021




                                             No. 19-40815


   numerous TDCJ officers, alleging that (1) they were deliberately indifferent
   to his serious medical needs and (2) they refused to accommodate his
   disabilities in violation of the Americans with Disabilities Act (ADA) 1 and the
   Rehabilitation Act (RA). 2              The district court granted the defendants’
   summary judgment motions, and Feemster timely appealed.
          This court reviews the grant of summary judgment de novo, applying
   the same standards as were used by the district court. Austin v. Kroger Tex.,
   L.P., 864 F.3d 326, 328 (5th Cir. 2017). “The court shall grant summary
   judgment if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56(a).
          The district court did not err in declining to consider as competent
   summary judgment evidence Feemster’s amended complaints, which did not
   include a declaration that they were signed under penalty of perjury. See 28
   U.S.C. § 1746; Nissho-Iwai Amer. Corp. v. Kline, 845 F.2d 1300, 1305-06 (5th
   Cir. 1988). With respect to Feemster’s argument that the district court
   clerk’s office omitted some pages from documents he filed, he does not show
   that any error led to incorrect findings by the district court or affected the
   district court’s decision to grant summary judgment.
          Arguably, Feemster has abandoned any challenge to the district
   court’s grant of summary judgment by failing to set forth the material facts
   that were genuinely in dispute, supported by “citations to the authorities and
   parts of the record on which [he] relies.” Fed. R. App. P. 28(a)(8); see also




          1
              42 U.S.C. § 12101, et seq.
          2
              29 U.S.C. § 794.




                                                  2
Case: 19-40815      Document: 00516135710           Page: 3   Date Filed: 12/17/2021




                                     No. 19-40815


   Yohey v. Collins, 985 F.2d 222, 224–25 (5th Cir. 1993); Brinkmann v. Dallas
   Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Regardless, the district court did not err in granting summary
   judgment on Feemster’s deliberate indifference claim.             “Deliberate
   indifference ‘is an extremely high standard to meet.’” Gobert v. Caldwell,
   463 F.3d 339, 346 (5th Cir. 2006) (citation omitted). Based on Feemster’s
   medical records, the district court correctly found there was no evidence that
   defendants “refused to treat him, ignored his complaints, intentionally
   treated him incorrectly, or engaged in any similar conduct that would clearly
   evince a wanton disregard for any serious medical needs.” Id. Feemster’s
   disagreement with Dr. Tupa’s medical judgment is insufficient to support a
   claim of a constitutional violation. See id.
          The district court also did not err in granting summary judgment on
   Feemster’s ADA/RA claim. Feemster did not present any competent
   summary judgment evidence showing that his kitchen and janitor job
   assignments were inconsistent with his medical work restrictions. Further,
   he failed to point to any evidence that the defendants either denied him
   benefits or intentionally discriminated against him on account of a disability
   or knew of his disability and failed to make reasonable accommodations. See
   Hale v. King, 642 F.3d 492, 499 (5th Cir. 2011); Smith v. Harris Cty., 956 F.3d
   311, 317 (5th Cir. 2020).
          Finally, Feemster argues that the district court and the magistrate
   judge made numerous errors over the course of the proceedings, listing 21
   separate rulings that he seeks to challenge. However, Feemster did not brief
   the reasons he deserves the requested relief with legal and record citations,
   as required by Rule 28 of the Federal Rules of Appellate Procedure.
   Moreover, he does not address the district court’s findings that he failed to
   exhaust his individual capacity claims against the TDCJ defendants and that




                                           3
Case: 19-40815     Document: 00516135710          Page: 4    Date Filed: 12/17/2021




                                   No. 19-40815


   his claims for injunctive relief were moot. Thus, he has abandoned these
   issues by failing to brief them adequately. See Yohey, 985 F.2d at 225;
   Brinkmann, 813 F.2d at 748.
          For the foregoing reasons, the district court’s judgment is
   AFFIRMED. Additionally, Feemster’s motion for appointment of counsel
   on appeal is DENIED. See Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987);
   Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir. 1982).




                                         4